COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  ALORICA, Individually and d/b/a                                 No. 08-18-00008-CV
  ALORICA, INC.,                                  §
                                                                    Appeal from the
                    Appellant,                    §
                                                                   327th District Court
  v.                                              §
                                                                of El Paso County, Texas
  MARY LOU TOVAR,                                 §
                                                                 (TC# 2016-DCV-3173)
                    Appellee.                     §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 26TH DAY OF NOVEMBER, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)